PER CURIAM.
Ricky Simpson belatedly appeals from a revocation of Community Control and sentence of 40.7 months in State prison.
We affirm the judgment and sentence of the lower court in all respects but find merit in the defendant’s argument that no written order of revocation of Community Control specifically listing the conditions of community control which the defendant was found to have violated was entered. Accordingly, we remand this cause for entry of the necessary order. See Drummond v. State, 713 So.2d 1126 (Fla. 3d DCA 1998); Palacios v. State, 706 So.2d 1382 (Fla. 3d DCA 1998); Bryant v. State, 686 So.2d 784 (Fla. 3d DCA 1997).
Affirmed and remanded for entry of a written order.